                                                                                           FILED 
                                                                                           CLERK 
                                                                                               
                                                                               1:55 pm, Mar 22, 2019
 UNITED STATES DISTRICT COURT                                                                  
                                                                                   U.S. DISTRICT COURT 
 EASTERN DISTRICT OF NEW YORK
                                                                              EASTERN DISTRICT OF NEW YORK 
 ---------------------------------------------------------X
                                                                                   LONG ISLAND OFFICE 
 ZUFFA, LLC, d/b/a ULTIMATE FIGHTING
 CHAMPIONSHIP, and JOE HAND
 PROMOTIONS, INC,                                             MEMORANDUM OF
                                                              DECISION & ORDER
                           Plaintiff,                         2:15-cv-06355 (ADS) (AKT)

                  -against-

 SOUTH BEACH SALOON, INC., d/b/a
 SOUTH BEACH SALOON, and MICHAEL J.
 MAUPIN,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Jekielek & Janis LLP
Attorneys for the Plaintiff
153 West 27th Street Suite 204
New York, NY 10001
       By:     Jon Damon Jekielek, Esq.,
               Ryan R. Janis, Esq., Of Counsel.

Sulimani & Nahoum PC
Co-Counsel for the Defendants
116 West 23rd Street Ste 500
New York, NY 10011
      By:    Natalie Sulimani, Esq., Of Counsel.

Law Office of Trevor Brandt McCann
Co-Counsel for the Defendants
1595 Sunnyvale Ave #17
Walnut Creek, CA 94597
      By:     Trevor B. McCann, Esq., Of Counsel.

SPATT, District Judge:

        Plaintiffs Zuffa, LLC, d/b/a Ultimate fighting Championship (“UFC”), and Joe Hand

Promotions (“Joe Hand”) (collectively, the “Plaintiffs”), commenced this action against


                                                        1
Defendants South Beach Saloon, Inc., d/b/a South Beach Saloon (“South Beach”), and Michael J.

Maupin (“Maupin”) (collectively, the “Defendants”), alleging that the Defendants’ public

exhibition of a “Pay-Per-View” event without license or permission violated the Copyright Act,

17 U.S.C. §§ 106 and 501, and the Federal Communications Act, 47 U.S.C. §§ 553 and 605.

       On May 25, 2018, the Court granted Plaintiffs’ motion for summary judgment. In the

decision, the Court awarded Plaintiffs $6,000 in damages, but denied the Plaintiffs’ motion for

attorney’s fees and costs, without prejudice, and with leave to re-file as a formal motion with

supporting documentation.

       On June 27, 2018, the Plaintiffs filed a formal motion for attorney’s fees and costs.

       On June 28, 2018, the Court referred the motion to United States Magistrate Judge A.

Kathleen Tomlinson for a Report and Recommendation as to whether the motion should be

granted, and the amount of fees to be awarded, if any.

       On March 6, 2019, Judge Tomlinson issued a Report and Recommendation (“R&R”) that

Plaintiffs’ motion for attorneys’ fees and costs be granted and the Plaintiffs be awarded (1)

$46,375.00 in attorneys’ fees and (2) $668.86 in costs. Judge Tomlinson electronically served a

copy of the R&R on the parties.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).



                                                2
       Accordingly, the R&R is adopted in its entirety. The Plaintiff is awarded attorney’s fees

and costs in the amount explained in the R&R.


 SO ORDERED.

 Dated: Central Islip, New York

        March 22, 2019

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                3
